In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-15-00083-CR
                             ____________________

                      THE STATE OF TEXAS, Appellant

                                         V.

               PHILLIP EDWARD NORWOOD, Appellee
___________________________________________________________________

                 On Appeal from the 9th District Court
                      Montgomery County, Texas
                    Trial Cause No. 10-01-00746 CR
___________________________________________________________________

                          MEMORANDUM OPINION

      Phillip Edward Norwood was indicted for possession of a controlled

substance with intent to deliver/manufacture. Pursuant to a motion for disclosure

filed by Norwood, the trial court ordered the State to disclose the name of its

confidential informant. The State disclosed the informant’s name but Norwood

filed a second motion seeking information regarding the informant’s background.

The trial court granted the motion. When the State failed to provide this

information, the trial court dismissed the indictment. In three appellate issues, the

                                         1
State challenges the dismissal of the indictment. We reverse the trial court’s order

of dismissal and remand for further proceedings consistent with this opinion.

      In issue three, the State contends that the trial court’s dismissal of the

indictment against Norwood was improper because the informant’s background

information is in the exclusive possession of the DEA and is not in the State’s

possession, custody, or control. Article 39.14(a) of the Texas Code of Criminal

Procedure requires the State to produce items of discovery that are “in the

possession, custody, or control of the state or any person under contract with the

state.” Tex. Code Crim. Proc. Ann. art. 39.14(a) (West Supp. 2014). Norwood

concedes that the trial court’s order violates article 39.14(a) and should be

reversed.

      According to the record, in March 2014, the DEA provided the State with

the informant’s name and the name of who to contact should further information be

required. At the hearing on Norwood’s second motion, defense counsel informed

the trial court that attempts to gain additional information from the DEA were

unsuccessful. The trial court acknowledged that the DEA had delayed the case. At

a subsequent hearing, the State represented that it had also attempted to contact the

DEA for further information. At yet a third hearing, the State informed the trial

court that the DEA had refused to disclose the informant’s background

                                         2
information. The trial court stated that fault for non-compliance with the order lay

with the DEA, not the State, but dismissed the indictment.

      The record demonstrates that the information sought by Norwood was

possessed by the DEA, not the State. Article 39.14(a) only allows the trial court to

order disclosure of evidence that is in the State’s possession. See Tex. Code Crim.

Proc. Ann. art. 39.14(a); see also Valdez v. State, 116 S.W.3d 94, 100 (Tex.

App.—Houston [14th Dist.] 2002, pet. ref’d) (“In discovery matters, the State’s

attorney is answerable only for evidence in his direct possession or in the

possession of law enforcement agencies.”). Because the trial court could not

require the State to disclose evidence that was in the DEA’s possession, custody, or

control, dismissal of the case was improper. We sustain issue three and need not

address the State’s remaining issues. See Tex. R. App. P. 47.1. We    reverse   the

trial court’s order dismissing the indictment against Norwood and remand the

cause for further proceedings consistent with this opinion.

      REVERSED AND REMANDED.

                                             ______________________________
                                                    STEVE McKEITHEN
                                                        Chief Justice
Submitted on August 5, 2015
Opinion Delivered August 31, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.
                                         3